In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00318-CV
     ___________________________

        DAVID SMITH, Appellant

                    V.

KIRCHEN APPRAISAL COMPANY, Appellee



  On Appeal from the 393rd District Court
          Denton County, Texas
      Trial Court No. 18-1 0707-393


   Before Kerr, Womack, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

      Appellant David Smith appeals from the trial court’s summary judgment

dismissing his claims for negligent misrepresentation and for violating the Deceptive

Trade Practices Act (the DTPA) against appellee Kirchen Appraisal Company, arising

out of Kirchen Appraisal’s alleged misappraisal of the square footage of a home that

Smith bought, renovated, and later sold. Because Smith has failed to attack all

standalone bases upon which the summary judgment could have been granted, we

affirm.

                                I. BACKGROUND

      Smith bought a house for $205,000 with the intention to repair it and sell it at a

profit. To finance the flip, Smith got a loan from Wildcat Lending Fund One, LP.

Wildcat hired appellee Kirchen Appraisal to appraise the property for its after-repair

market value. John Kirchen, the appraiser, estimated that the house was 1,897 square

feet and that the after-repaired value would be $274,500.        Smith renovated the

property and sold it for $275,000, which was his listed price. During the appraisal for

the sale, the square footage of the house was calculated to be 1,610 and its value was

estimated to be $270,000.

      Smith sued Kirchen Appraisal for negligent misrepresentation and for violating

the DTPA. Kirchen Appraisal moved for a no-evidence and traditional summary

judgment, arguing that Smith had no evidence of damages; he was not an intended

user of Kirchen’s appraisal and, thus, could not maintain a negligent-

                                          2
misrepresentation claim; he was not a consumer under the DTPA; and Kirchen

Appraisal provided a professional service, which is exempt from DTPA liability. The

trial court granted Kirchen Appraisal’s motion without specifying the grounds upon

which the ruling was based.

                   II. REVIEW OF SUMMARY JUDGMENT

      In his original brief, Smith raised two appellate issues: (1) the summary

judgment was in error because a real-estate appraiser is not a professional for

purposes of the DTPA and (2) the summary judgment was in error because

determining square footage is not a professional service under the DTPA because it

does not require specialized knowledge or training. See Tex. Bus. & Com. Code Ann.

§ 17.49(c). His supporting arguments were similarly limited to whether the DTPA’s

liability exemption for professional services applied to Kirchen’s appraisal.

      Kirchen Appraisal argued in its brief that because Smith failed to raise a broad

issue challenging the trial court’s summary judgment in general and failed to

substantively attack all possible grounds upon which the summary judgment could

have been based, the summary judgment must be affirmed on these unchallenged

grounds. As a result, Smith sought leave to file an amended appellate brief, which we

granted.

      In his amended brief, Smith raised three issues: (1) the trial court erred by

granting summary judgment in favor of Kirchen Appraisal; (2) the trial court erred

because a real-estate appraiser is not a professional under the DTPA; and (3) the trial

                                            3
court erred because determining square footage does not require specialized

knowledge or training and, thus, is not an exempt professional service under the

DTPA. But, again, Smith limited his substantive arguments to his DTPA claim and

whether Kirchen performed a professional service when he determined the house’s

square footage. In fact, the argument portion of his first issue—his attack on the

summary judgment in general—merely restates the rule allowing such a general issue.

       First, Smith wholly fails to argue that the summary judgment as to his

negligent-misrepresentation claim was in error.        His substantive argument solely

addresses his DTPA claim. Accordingly, we must affirm the trial court’s dismissal of

this claim because it is unchallenged. See Little v. Delta Steel, Inc., 409 S.W.3d 704, 722–

23 (Tex. App.—Fort Worth 2013, no pet.); Stewart v. Sanmina Tex. L.P., 156 S.W.3d

198, 206 (Tex. App.—Dallas 2005, no pet.).

       Second, Smith does not challenge each ground upon which the summary

judgment of his DTPA claim could have been based. When challenging a summary

judgment, an appellant may simply raise a single broad appellate point: “The trial

court erred in granting the motion for summary judgment.” Malooly Bros., Inc. v.

Napier, 461 S.W.2d 119, 121 (Tex. 1970) (capitalization omitted).            However, an

appellant raising a Malooly issue must go a step further and substantively attack each

basis upon which the summary judgment could have been granted. See Rollins v.

Denton Cnty., No. 02-14-00312-CV, 2015 WL 7817357, at *2 (Tex. App.—Fort Worth

Dec. 3, 2015, no pet.) (mem. op.); Ketter v. ESC Med. Sys., Inc., 169 S.W.3d 791, 797

                                             4
(Tex. App.—Dallas 2005, no pet.); Nabors Corporate Servs. v. Northfield Ins. Co.,

132 S.W.3d 90, 95 (Tex. App.—Houston [14th Dist.] 2004, no pet.); see also Judge

Adele Hedges & Lynne Liberato, Texas Practice Guide: Civil Appeals § 11:39 (2020)

(“Using the general issue does not obviate the need to challenge every ground

presented in the motion for summary judgment.”).

      Here, Smith raised a Malooly issue; however, he substantively attacked only one

of the grounds that the DTPA summary judgment could have been based on—

Kirchen Appraisal was exempt from DTPA liability because it had provided a

professional service. Smith directs none of his substantive arguments to Kirchen

Appraisal’s summary-judgment grounds that Smith had no evidence of damages and

was not a consumer under the DTPA as a matter of law. Either of these standalone,

unchallenged grounds could have supported the trial court’s DTPA summary

judgment; thus, the summary judgment must be upheld based on these unchallenged

grounds regardless of their merits.    See Malooly, 461 S.W.2d at 121; Emmert v.

Wilmington Sav. Fund Soc’y, No. 02-20-00012-CV, 2021 WL 733301, at *3 (Tex. App.—

Fort Worth Feb. 25, 2021, pet. filed) (mem. op.); Rollins, 2015 WL 7817357, at *2;

Ketter, 169 S.W.3d at 797.

                              III. CONCLUSION

      Smith’s failure to substantively challenge each standalone summary-judgment

ground Kirchen Appraisal raised in the trial court directed to Smith’s DTPA claim

waives any argument against the propriety of the trial court’s DTPA summary

                                         5
judgment. Further, Smith fails to raise any substantive argument directed to the

negligent-misrepresentation summary judgment.         For these reasons, we overrule

Smith’s appellate issues and affirm the trial court’s final judgment. See Tex. R. App. P.

43.2(a).


                                                      /s/ Brian Walker

                                                      Brian Walker
                                                      Justice

Delivered: May 20, 2021




                                           6